93 Ga. App. 858 (1956)
93 S.E.2d 379
GODWIN
v.
HUDSON.
36187.
Court of Appeals of Georgia.
Decided May 11, 1956.
Joe Salem, for plaintiff in error.
G. Ernest Tidwell, Claude R. Ross, contra.
CARLISLE, J.
1. "Where, in ruling upon demurrers, the trial court allows time for the filing of an amendment, such court shall render a judgment on the sufficiency of the pleadings after the expiration of the time allowed for amendment which shall supersede the earlier judgment on the demurrers, and such earlier judgment or judgments shall not be subject to exception or review." Weinstein v. Rothberg, 87 Ga. App. 94 (1) (73 S.E.2d 106); Sellars v. City of Summerville, 88 Ga. App. 109 (76 S.E.2d 99); Aiken v. State Farm Mutual &c. Ins. Co., 88 Ga. App. 131 (76 S.E.2d 141). And, where the sole assignment of error contained in a *859 bill of exceptions in this court is upon a judgment upon demurrers in which time was allowed for amendment, the writ of error must be
Dismissed. Gardner, P. J., and Townsend, J., concur.